Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 1of16 PagelD #: 1

= FILED —
UNITED STATES DISTRICT COURT OCT 26 2020

NORTHERN DISTRICT OF WEST VIRIGINA

U.S. DISTRICT COURT-WVN
CLARKSBURG, WV 26301 °

Case Number: _/ ‘EN a7]
TSK /M5A

—<
3
3

»

ERIC DRAKE §

Plaintiff §

Vv. §

§

JOSEPH ROBINETTE BIDEN JR. §
Defendants

PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:
COME NOW, Eric Drake, hereinafter referred to as “Plaintiff” or “Drake” and

brings this action against the above Defendants alleged as herein.

PARTIES
1. Defendant Joseph Robinette Biden Jr. is a candidate for the presidency of
the United States of America. He may be served with summons and complaint by serving
him at his residence address at: 1209 Barley Mill Rd Wilmington, DE, 19807-2225 or

wherever he may be found.

2. Plaintiff is an individual who is a citizen in the United States.
JURISDICTION & VENUE
3. Plaintiff invokes this Court’s jurisdiction of this action also under, 15 USC

§2301, 28 U.S.C. § 1331, §1332, §1343. And supplemental jurisdiction under 28 U.S.C.

§ 1367, over state law violations. When federal jurisdiction is founded upon diversity of

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 1
Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 2 of 16 PagelD #: 2

citizenship under 28 U.S.C.S. § 1332, the district court is bound to apply state substantive
law to plaintiff's claims. Plaintiff pleas the Defendants violated the 5th Amendment.

4. Fifth Amendment to the United States. Plaintiff and Defendants are
citizens of different states, creating diversity of jurisdiction.

5. Plaintiff invokes the Court’s jurisdiction of this action under USC § 1331,
1332, and 23 U.S.C. § 109(d).

6. Plaintiff claims federal jurisdiction pursuant to Article II] § 2, which
extends the jurisdiction to cases arising under the U.S. Constitution. This Court also has

jurisdiction to 28 U.S.C. §1331, 1343(a).

FACTUAL ALLEGATIONS

7. An article on the Internet claims that Defendant Biden decided to run for
president after viewing the circumstances in Charlottesville, the article read:

“Joe Biden spent a hot August day at his lakefront Delaware home
watching hatred on display in Charlottesville, Virginia, where torch-wielding
white supremacists had marched through town. A counter protester advocating
racial equality was killed when a white supremacist drove his car into a crowd.
When President Donald Trump blamed the violence on "both sides," the former
vice president says he was stunned. He turned to his closest advisers—his family
—to discuss what to do next. Spread out across the country, the Bidens quickly
convened through a series of group text messages. For months, they'd weighed
whether Biden, whose two prior White House campaigns were abject failures,

should try again. There was now consensus: Prepare to run against Trump.”

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 2
Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 3 0f 16 PagelD #: 3

8. This alleged reason given by Biden sound very compassionate and
heartfelt, but sadly this is not the real reason why Defendant Biden decided to campaign
to become the 46th president of the United States. The acts in Charlottesville that took a
protestor, Heather Heyer, life occurred on August 12, 2017. Plaintiff wrote Defendant
Biden a letter dated March 18, 2019. Plaintiff letter is below:

Joseph Biden Jr.

1209 Barley Mill Road

Wilmington, DE 19807

Dear Joe:

My name is Rev. Eric Drake. I have had gifts to foresee future events since I was

12-years old. My gifts are genuine. I am writing you regarding the 2020

presidential race. I predicted that Obama would become the first African

American president when no one believed me. I also can prove that I predicted

Donald Trump would win the White House, even when he disbelieved himself

that he would win. Every one talks about Trump being the person to beat in the

2020 presidential race, but Trump will not be a problem, nor will he be reelected.

9. The 2020 presidential campaign of Joe Biden began on April 25, 2019, a
little over 30-days after the Plaintiff wrote the letter to Defendant Biden. Plaintiff actually
received a telephone call from Defendant Biden. But when the Plaintiff attempted to
communicate a serious incident that he foreseen to Defendant Biden, the real Joe Biden
emerged. On sever occasions when the Plaintiff announced his name, the Biden family
would simply hang up the telephone. It became clear to Plaintiff that the telephone call to
the Plaintiff was no more than a political move. Defendant Biden do not care about black

lives in American, no more than he claims that President Donald J. Trump does. It is

clear that Defendant Biden needs the Hispanic and African American vote, as he is seen

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 3
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 4 of 16 PagelD #: 4

hugging people of color in churches and across the land. But after the election, and he
becomes the president of this nation, Biden just like all the rest of the presidents before
him could careless about the struggles of people of color and poor in America. Unless
something is done immediately, the black man may become more extent than the
dinosaur because they are murdered by our system of injustice, and Defendant Joseph
Biden just like President Barack Obama will do nothing to stop the executions of law
abiding citizens by law enforcement, who just also happen to be non-white.

10. Defendant Biden decided to run for president because the Plaintiff advised
him that if he would run, he would win. And he will win without question, but the
American people needs to know Joe Biden like Kamala Harris depicted during their
debate. She said, “I am not calling you a racist, but you would not support busing.” It is
apparent that Biden do not believe that the Plaintiff have spiritual gifts of foresight
because he is a Catholic, In speaking with Defendant Biden, the Plaintiff also informed
him that he is one of the top three Sinatra singers in the world, and that he would he
honored to sing for him. Biden said, “I will put you in touch with the people that can
allow you to sing at the Presidential Ball.” But now the Plaintiff understands what
Senator Harris meant about Defendant Biden. Defendant Biden will say anything in order
to win the White House, a long time dream. But what will happen to blacks, Hispanics,
and other people of color and the poor. They will be forgotten after they cast their votes.

11. The Plaintiff has no other choice but to take this civil legal action to save
lives. On February 8, 2017, the Plaintiff wrote President Trump a letter. The letter was
asking nothing for himself but to assist in protecting citizens of this nation from disasters

that he foreseen.

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 4
Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 5of16 PagelD#: 5

12. Thereafter, the Plaintiff wrote Vice Pence and Trump a letter requesting
the same things contained in the February 8, 2017 letter, but again the Plaintiff received
no response from Trump or from Pence. In both cases the Plaintiff predicted to Donald
Trump that there would be Hurricanes that will hit the Eastern part of the United States.
The lost of life and damage would be overwhelming. President Trump and Vice President
Pence ignored what the Plaintiff wrote to them. Subsequently, the Plaintiff asked a
church member, George W. Bush, to see if he could set up an appointment with the
Trump administration. But Bush said, “I don’t know those people.” As a result, Harvey,
Irma, and Maria created unprecedented damage and lost of life. Plaintiff also predicted
the fires in California and that is presently on going.

13. On March 2, 2020, Plaintiff wrote President Trump because of a vision

concerning Covid-19. The short letter that Plaintiff wrote Trump is below:

“Mr. President, the Coronavirus is much deadlier than what you have told
the American people. This virus will grow fast, and I have foreseen cities in every
state that will be affected. I believe I could assist you, and will do so to help save
lives. You said the Coronavirus is under control. That’s false —it’s not! My gifts
are real. It’s up to you, but this virus will worsen to the point that many companies
will resort to having their employees work from their home. I foresee countless
other people being laid off from their jobs, and the number of people applying for
unemployment benefits will reach a record high. I would suggest removing Pence
from heading up the taskforce and putting the Surgeon General and other medical
experts in charge. President Trump, I have foreseen only vacant buildings being
left in cities across this nation, and in many public places. I strongly suggest that
you take this pandemic much more seriously than you have been. This virus is not

1”

under control

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 5
Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 6 of 16 PagelD #: 6

14. On March 23, 2020, Plaintiff wrote President Trump yet another letter
concerning Covid-19 in America as noted below:

“Mr. President, it would be a big mistake to reopen this country by April 8th. I
know you most likely do not believe in spiritual gifts, but I can assist the scientists
in their projections pertaining to the Coronavirus. If you continue to ignore what is
going on worldwide, the Father in Heaven just might get your attention the way He

got King Ramesses’ attention over one thousand years ago.

“Sir, my gifts are real. And I foresee disasters, much worse than the Coronavirus,
which will impact this nation in the future. These disasters will take the lives of
incalculable number of U.S. citizen’s. Further, no kind of “wall” will help the
victims of the Coronavirus pandemic, and neither would a “wall” of any kind
protect Americans from the other major disasters that I have foreseen. President
Trump, you are wasting millions of dollar of funding for a wall that cannot save
this country. Do it your way, and not only will you risk the lives of thousands of
US. citizens, but their innocent blood shall be on your hands. Moreover, you will

have to answer to God one day for your deliberate, reckless actions.”

15. However, once Defendant Biden is sworn in as the president of the United
States, he will face a much more difficult opponent stemming from both nature and man-
made occurrences that will take the lives of well over 100 times the death toll of those
that will die from Covid-19 throughout the year of 2021. Plaintiff must do whatever he
can to save as many lives as possible.

16. Yet, there is another circumstance that will occur before these things come
forth, and this event is completely preventable, but not with a faithless person as
president of this Country: Joe Biden. Since Biden has refused to communicate with the
Plaintiff, he has no choice but to file this lawsuit to try and save lives of American

citizens.

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 6
Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 7 of 16 PagelD #: 7

17. Plaintiff also forwarded to Defendant Biden a CD where Drake has
predicted other things prior to their occurrence such as, the death of President Obama
grandmother six weeks before it occurred. Plaintiff preserved these predictions as well as
other predictions so that if someone disputes his God given abilities, the proof is easily
provided. A tape recording made while another source is speaking is like a fingerprint.
But even alleged Christians like Biden ignore spiritual gifts on account of his religion.

18. The Biden Campaign continues to beg for money, but that’s not necessary.
This election will not be a Hillary Clinton surprise; it is not the fact that President Trump
will lose the 2020 election for the White House; he will not be able to become the 46th
president of the United States. However, the Plaintiff has foreseen that the Biden
Campaign has its own problems.

19, Furthermore, the Plaintiff just like other Americans believe that Biden will
find a way, just like Hillary Clinton and Barack Obama to take away U.S. citizens Second
Amendment Rights. Plaintiff compliant about Joe Biden is that he doesn’t understand
what it is like to be an expendable U.S. citizen. In other words, Biden do not understand
what it is like to be a person of color in America that could be murdered by those who are
supposed to protect you at any time by the police.

20. In the Plaintiffs personal dealings with Defendant Biden, he found him to
be similar to many conservative rich white citizens of America. They see black people as
“workers” or “laborers,” but by no means they do not see other races—as an equal,
because their hidden bigotry covers their blue eyes from possibly seeing the Plaintiff Eric
Drake as and other people of color as truly having extraordinary spiritual and secular gifts
simply because of race. Like Senator Harris said, he may not be a racist, but Defendant

Biden discriminates against non-whites.

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 7
Case 1:20-cv-00247-TSK-MJA Document1 Filed 10/26/20 Page 8 of 16 PagelD #: 8

FIRST CAUSE OF ACTION
COUNT 1. RACE DISCRIMINATION

21. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

22. This lawsuit derives from the conduct of Defendant Joseph Biden, hereon
referred to as, “Biden.” As Biden’s running mate for the presidency of the United States
said, “I am not calling you a racist,” but she let the American people know that his
actions of praising known racist was an act of racial discrimination.

23. This litigation is based on the Plaintiffs personal knowledge and
experiences with Defendant Joseph Biden.

24 Even though Defendant Biden listened to the Plaintiff instructing him to
run for the presidential race in 2020, however because of the Plaintiffs’ race, African
American, Biden never believed the Plaintiff. Defendant Biden’s bigotry clouded his eyes
to see the Plaintiff as any more than a common everyday laborer. In other words,
someone to cut his grass or wash his cars: but never possessing spiritual gifts, or truly
being able to sing Sinatra better than any white singer alive today is hilarious to someone
like Defendant Biden.

25. Defendant Biden bigotry is undoubtedly a learned stigma. Joseph Biden Jr.
worked with segregationists, as his own running mate told the world during their debate
on live television. His crime bill was the exact opposite of what the democrats are now

proposing. How many black Americans were sent to prison because of the law that Joe

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 8
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 9 of 16 PagelD #: 9

Biden supported? Biden didn’t care! How can Joe Biden claim that he love black and
other people of color when they are not welcome in his life other than their votes?
Defendant Biden’s telephoning Drake was no more than an act or show. “But it was not
an invitation to become friends because Biden saw the Plaintiff as beneath him.”

26. Democrat’s went after Trump's family history, and sadistically
demonstrated how corrupt supposedly Trump is to people of color. The New York Times
went after the families business dealings, going all the way back to his father. The media
has gone after his children, despite no criminal activity—which we can't say the same for
Hunter—and the attacks even include the president's youngest child, Barron. But Biden,
Obama, the Clintons, and most politicians only care about votes and not the people. And
Defendant Biden is no different.

27. Defendant Biden is from an era of time when: 1) blacks were hung; 2)
they were prevented from voting; 3) they could not eat but in a small section of a diner;
4) they could not rent a hotel room; 5) they could not drink water out of a fountain except
the water fountains that stated, “Colored,” and 6) busing to all white school were
protested by many whites, who were just like Biden. Conservative whites did not desire
their children to commingle with the blacks and other nonwhites. This type of racism is
of the worse kind of mentality: “You don’t see blue birds mating with red birds.”

28. How could a person be raised in a family that saw black people, as
“Colored” ever believe that the Plaintiff truly had the gift of foresight by God? These
would-be Christians believe that their God is white! These narrow-minded individuals are
flooded with misconceptions of their own bigotry and racism. And these same people
have the audacity to ask for money from the poor, and the working class while they are

tich to become elected to public office. And Biden have the guile to ask the poor and the

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 9
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 10 of 16 PagelD #: 10

working class for their vote—when people like Biden have no intentions of ever
responding to the needs of the oppressed, poor, and the working class.

29. With this way of thinking, unquestionably Defendant Joe Biden’s family
owned slaves. But how many true black friends does Biden have who are not in the
ranking of a past president, or senator—most likely, none! Yet, he can beg for money
from the struggling to help him get into office because President Trump is supposedly so
bad. Trump however is not constantly asking the Plaintiff for money. President Trump
will protect U.S. citizens Second Amendment Rights. With all of the shootings that have
occurred in the past 4-years on President Trump’s watch, it is difficult to imagine that Joe
Biden would not have banded all AR15 styled long guns, yet allowing the rich to own
expensive cars that are made to drive over 180 miles per hour. Cars kill more people than
firearms.

30. The Joe Biden that I know today would not believe that a black man who
is unknown in the music industry could be one of the top two Sinatra singers in the world,
because this is beyond Joe Biden’s mentality. Joe’s promises to the Plaintiff was no more
than to keep the Plaintiff hoping, just like Joe will do for the countless people of color,
the poor, and the working class whites who will vote for him—keeping them all hoping
while he dine with the rich. Thus, when Biden is sworn in as the 46th president, which he
will become the next president, and there is nothing on this Earth that can stop him at this
point. Even if Biden stopped campaigning on October 2020 he would still win the 2020
election. There is a reason for this, but the Plaintiff cannot write that in this petition—
however, the world will see shortly. The Plaintiff Drake main point is that he warned

President Trump of how deadly Coivd-19 is, and it have been revealed that Trump was

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 10
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 11 of 16 PagelID #: 11

aware of this fact. But Biden will not believe the Plaintiff because he is not white, and 5
to 30 million people will be at risk of losing their lives. Listen to the scientists but be
guided by God and His servants.

31. Apparently, Defendant Biden family found it strange that a person of color
would be calling their home. They have consistently said, “Do you know Joe?” As such
to say, we don’t associate with those people. Of course, Defendant Biden could not tell
the American people that he decided to run for the White House in 2020, because an
African American minister told him to do so. What would the neighbors think?
Defendant Biden used the tragedy in Charlottesville as his footstool to become the
president of the United States. Rich people like Joe Biden do not care about the little
people who are struggling in America. But to use such a tragedy shows the real man.

32. The actions of Defendant Joe Biden and his family certainly project as his
running mate Mrs. Harris said, “discriminative nature,” but not necessarily a racist. And
such bias mentality rejects blacks who have such gifts—as the Plaintiff have said, the
same mentality as George W. Bush. However, the Plaintiff cannot blame Mrs. Harris for
accepting the position, as Vice President, it’s a once in a lifetime opportunity. At least she
knows what kind of man Biden is; and possibly she will make a difference where
someone who is white would not. In the similar manner, the Plaintiff has made a
difference at his church, which is predominantly white and conservative. Highland Park
United Methodist Church in Highland Park, Texas is in the Plaintiffs opinion, one of the
most racially inclined churches in the United States. Its membership consist of the rich

and famous, but their attitudes come very short of what Christ would deem acceptable.

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 11
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 12 of 16 PagelD #: 12

Each Sunday it’s like going to the country club rather than truly worshiping God. But the
Plaintiff has been instrumental in getting three African American ministers to be placed
on staff, something that did not occur until the Plaintiff pushed the church to place at
least one African American on staff.

33. Defendant Joe Biden was racially discriminative against the Plaintiff and
tried to use Drake as he did the incident in Charlottesville to assist with his campaign for
presidency. Defendant Biden desired for the Plaintiff to tell all of his black friends that he
got a call from the past vice president, and this would of course allow those friends to feel
like Joe cares about them—creating more votes. Defendant Biden tried to use the
Plaintiffs race to catch other blacks in Joe’s net of deceit. It’s all about votes, but Biden

mindset is not to get too close to the natives.

SECOND CAUSE OF ACTION

COUNT 2. DISCRIMINATION IN RELIGION

34. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative. |

35. Defendant Biden is a practicing Catholic. This Christian based religion
does not truly believe that God allows men of today to possess gifts of foresight. As pled
herein, Biden did not believe that the Plaintiff was blessed with gifts to foresee the future
simply because of the Plaintiff's race. Likewise, Defendant Biden cannot imagine the

Plaintiff being able to foresee the future because Catholics does not believe in such gifts.

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 12
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 13 of 16 PagelD #: 13

36. Defendant Biden criticism of President Donald Trump is that he will not
listen to the scientist. | would rather have a person who is led by God than one who led
by men that are supposed to be the experts.

37. Plaintiff did not understand that he was offensive to Defendant Biden. But
the past vice president is cunning and is just looking to get votes. These types of
underhanded acts do not need to be carried out because as predicted to Biden, he will
become the 46th president of the United States. But what will people of color, small
businesses, and our second amendment rights win after Biden take office? The rich get
richer and the poor and our veterans die every day.

38. Asa result of Defendant Biden’s attitude, millions of people will most
likely die because in his frame of mind, God could not grant a black person with gifts of
foresight in the twenty-first century.

39. In the future, there will be a vaccine for Covid-19, but there will never be
a vaccine for the outright murder of black men in America. And Joe Biden will not make
the killing of unarmed people of color a federal crime (a hate crime) when police officers
who are predominantly white murder black men in America.

40. Experts say that Coid-19 causes greater medical complications for blacks
and Hispanics than whites. But African Americans and Hispanics have been dealing with
another type of pandemic that has been killing them for centuries, its called a failed
judicial system that: 1) allows them to be murdered with little or no concern; 2) our
corrupt system hide and manufacture evidence to convict certain races in America; 2)
judges and law enforcement deprived them of their rights enshrined in the U.S.
Constitution and Bill of Rights. Without the ability to possess firearms and to be able to

defend ones self, the black man will become only a memory. Although Joe Biden will

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 13
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 14 0f 16 PagelD #: 14

win the 2020 election, the Plaintiffs’ vote goes to Donald J. Trump—someone that the

Plaintiff knows will not interfere with his Second Amendment Rights.

THIRD CAUSE OF ACTION
COUNT 3. DEFENDANTS VIOLATED THE 5th AMENDMENT

41. Plaintiff incorporates by referencing in these causes of action every
averments set forth in Plaintiffs original petition. If any averments or requests for relief
are inconsistent, they are pleaded in the alternative.

42. The Fifth Amendment clause promises that before depriving a citizen of
life, liberty or property, government must follow fair procedures. It is not always enough
for the government just to act in accordance with whatever law there may happen to be.
Citizens may also be entitled to have the government observe or offer fair procedures,
whether or not those procedures have been provided for in the law on the basis of which
it is acting. Action denying the process that is “due” would be unconstitutional.

43. In the case, millions of U.S. citizens will be deprived of their lives because
Defendant Biden refused to believe in spiritual gifts and accept the fact that God grants
spiritual gifts to all of His servants, which includes people of color.

44. While the 5th Amendment is normally associated with due process in
criminal cases, the Plaintiff believes that the authors of the U.S. Constitution would agree
that the possible actions of Defendant Biden could cause the lives of countless citizens.

"The first duty of the Government is to afford protection to its citizens."
D

45. Morally and logically the Chief Executive Officer of this nation has the
responsibility to protect its citizens. This is one of the main reasons why American

citizens "pay" their taxes and surrender their will to the law.

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 14
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 15 of 16 PagelD #: 15

46. The US. constitution guarantees both the right to life (Article 26.1) and
the right to security (Article 29.6) providing that, “Every person has the right to life, and
that a person shall not be deprived of life intentionally, except to the extent authorized by
the Constitution or other written law.” But the Defendant Biden will fail in protecting the
lives of American citizens just because the person who is attempting to communicate
with him is not white—but an African American, and by doing so will violated a core
responsibility of the Office of the President of the United States.

47. Unquestionably, Defendant Biden will say or do anything just to get
enough votes to fulfill a lifelong dream, including making promises to the Plaintiff when
Biden knew that he was not being truthful to Drake, and the fact that Biden did not
believe the Plaintiff.

48. US. citizens deserve to have a president that they can trust. Citizens who
are people of color and the working class, which including small businesses also deserve
to be treated equally. Congress sends billions of dollars to bail out corporate giants, but
give the working class only a slender of money to live on. Defendant Biden is of that
class of person that agrees with the non=caring of those that are struggling.

49. WHEREFORE, Defendant Biden will fail to protect U.S. citizens on
account of his discriminative actions and his failure to believe the Plaintiff, just because
of his race. Defendants Joe Biden is going to put at risk the lives of thousands of more

US. citizens, unless precautions are not taken immediately.

PLAINTIFF’S VOTE WILL BE FOR DONALD J. TRUMP

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 15
Case 1:20-cv-00247-TSK-MJA Document 1 Filed 10/26/20 Page 16 of 16 PagelD #: 16

Demand For Trial By Jury

50. Plaintiff demands trial by jury as to all issues set forth in this petition.

Prayer
51. Plaintiff Eric Drake pray that Defendant Biden be cited to appear and
answer herein as required by law. Plaintiffs also pray for other relief that he may show
himself to be justly entitled.
52. WHEREFORE, Plaintiffs request that Defendant Biden be cited to appear
and answer, and that on final trial, Plaintiffs have judgment against Defendant for:

1. Relief as prayed for;

2. Such other relief, at law or in equity, to which Plaintiffs may be justly
entitled.

Respectfully submitted,

a

€

729 9th Avenue

No. 109

Huntington, WV 25701
Telephone: (903) 453-7880
Email address:
directdrakeemail@gmail.com

ORIGINAL PETITION AGAINST JOSEPH ROBINETTE BIDEN JR. Page 16
